612 F.2d 707
1980-1 Trade Cases   63,149
SCM CORPORATION, Petitioner,v.FEDERAL TRADE COMMISSION, Respondent.
No. 211, Docket 78-4207.
United States Court of Appeals,Second Circuit.
Argued Dec. 12, 1979.Decided Jan. 14, 1980.

William E. Willis, New York City (Sullivan & Cromwell, James E. Tyrrell, New York City, of counsel, Milton Wolson, New York City, on brief), for petitioner.
David C. Shonka, Atty., F. T. C., Washington, D. C.  (Michael N. Sohn, Gen. Counsel, W. Dennis Cross, Deputy Gen. Counsel, F. T. C., Washington, D. C., of counsel), for respondent.
Before LUMBARD, FEINBERG and VAN GRAAFEILAND, Circuit Judges.
PER CURIAM:


1
SCM Corporation seeks review of a final order and opinion of the Federal Trade Commission, dated October 4, 1978, enjoining SCM from permitting interlocking directorates in violation of section 8 of the Clayton Act.  On a previous review in this court of an identical order by the Commission, we remanded the case for reconsideration because of a concern that the Commission may have incorrectly placed the burden on SCM to show that an injunction was not warranted.  SCM Corporation v. Federal Trade Commission, 565 F.2d 807 (2d Cir. 1977).  On remand, the Commission was to consider whether there was "some cognizable danger of recurrent violation" that would justify the injunction.  The Commission, upon reconsideration, reimposed the cease and desist order.  SCM now argues that the Commission failed to follow our instructions on remand and erred in reinstating the order.  However, based on our review of the Commission's final decision, we find that the correct legal standard was applied.  Moreover, this court has already held that the evidence in the record is sufficient to justify the imposition of the Commission's order under the proper legal standard.  Id. at 813 n. 18.  The other arguments pressed by SCM on this appeal were also conclusively resolved in the prior opinion of this court.


2
The petition for review is denied and the order of the Commission is enforced.